Citation Nr: 0520428	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The appellant, who served on initial active duty for 
training from May 5, 1998 to June 17, 1998, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, it appears that the appellant's service medical 
records may be incomplete.  Although the appellant's January 
1998 entrance examination did not note any clinical 
abnormalities of the lower extremities and he denied having a 
medical history of a "trick" or locked knee at that time, 
there is evidence suggesting that he may have had a right 
knee disorder that existed prior to service.  In this regard, 
the Board notes that the appellant sought treatment in June 
1998 at which time he reported that his right knee had 
bothered him in the past while playing football and that he 
had had intermittent pain ever since that time.  The 
diagnostic impression was patella tendonitis/RPPS 
(retropatellar pain syndrome).  His service medical records 
also indicate that an Existed Prior to Service (EPTS) Medical 
Evaluation Board was initiated in June 1998, and his DD 214 
documents his reason for discharge as failure to meet 
procurement medical fitness standards.  However, the evidence 
of record does include any documentation of the Medical 
Evaluation Board proceedings or its findings.  Therefore, the 
RO should attempt to obtain and associate with the claims 
file the appellant's complete service medical records as well 
as his official military personnel file, to include any 
documentation pertaining to his reason for discharge.

In addition, the Board observes that the appellant has not 
been afforded a VA examination in connection with his claim 
for service connection for a right knee disorder.  As 
discussed above, the appellant did seek treatment for his 
right knee in service, and private medical records dated in 
June 1998 indicate that he was diagnosed with tendonitis of 
the right knee following his discharge from service.  
However, the evidence of record does not include a medical 
opinion addressing whether the appellant currently has a 
right knee disorder that is etiologically related to his 
military service.  Therefore, the Board is of the opinion 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
right knee disorder that may be present.

The Board further observes that the appellant submitted a 
statement in March 2004 in which he specifically requested 
the assistance of an accredited representative to assist him 
in connection with his current appeal. However, it does not 
appear that the RO took any action with respect to this 
request.  Any decision of the Board could be vacated if the 
appellant is denied his right to representation through 
action or inaction on the part of the VA or the BVA. 38 
C.F.R. § 20.904(a) (2004).  As such, this matter must be 
rectified prior to appellate review

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should furnish the appellant 
with the appropriate forms necessary to 
appoint a representative. The 
representative should be afforded a 
reasonable amount of time to review the 
appellant's appeal.

2.  The RO should contact the 
appropriate government entity and 
request the appellant's complete 
service medical records relating to his 
initial active duty for training from 
May 5, 1998 to June 17, 1998, including 
any available Medical Evaluation Board 
proceedings.  As set forth in 38 
U.S.C.A. §5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The appellant should be notified of the 
RO's attempts to locate his service 
medical records, as well as any further 
action to be taken.

3.  The RO should request from the 
National Personnel Records Center or 
other appropriate service department 
source copies of the appellant's 
complete official military personnel 
file, to include documentation as to 
any Medical Evaluation Board 
proceedings that were initiated and the 
reason for his discharge.

4.  When the above development is 
completed, the appellant should be 
afforded a VA examination to 
determine the nature and etiology of 
any right knee disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and to indicate 
whether the appellant has a current 
right knee disorder.  

If the appellant is found to have a 
current right knee disorder, the 
examiner should comment as to whether 
the disorder preexisted the 
appellant's military service.  If the 
disorder is found to have preexisted 
the appellant's military service, the 
examiner should indicate whether the 
right knee disorder worsened during 
service, and if so, whether the 
increase in severity represented the 
natural progression of the 
disability, or whether such worsening 
constituted chronic aggravation due 
to service.  In responding to this 
question, the examiner should note 
that temporary or intermittent flare-
ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has 
worsened.  If the appellant's current 
right knee disorder is determined by 
the examiner not to have preexisted 
his military service, the examiner is 
requested to indicate whether it is 
at least as likely as not that the 
current disorder is otherwise 
causally or etiologically related to 
his military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



